Exhibit 10(a)
FAIR COMPETITION AGREEMENT
     In consideration of my employment and/or continuation of employment with
The Taubman Company LLC (“Company”), as well as the salary, wages and other
benefits provided for my services, and, further, in allowing me to continue to
vest in my option to purchase units of The Taubman Realty Group Limited
Partnership under the original terms of my Option Award Agreement dated March 5,
2009, pursuant to The Taubman Company LLC 2008 Omnibus Long-Term Incentive Plan,
I agree that:

1.   During my employment, I have formed and/or will form, on behalf of the
Company, certain business relationships that are part of the goodwill of the
Company, and I have and/or will have access to and knowledge of the Company’s
confidential information, which gives the Company a competitive advantage over
its competitors. I acknowledge and agree that the Company is entitled to protect
its investment in the foregoing and to keep the results of its efforts, its
goodwill, and its confidential information for its sole and exclusive use
through the enforcement of the obligations set forth in this Agreement, which
are reasonable and necessary for that purpose. I agree that the obligations set
forth herein will survive the cessation of my employment with the Company to the
extent this Agreement remains in effect after the cessation of my employment, as
set forth below.

2.   This Agreement shall be in effect during the period beginning on the date I
execute this Agreement and ending on the earlier of the third anniversary of the
date my Company employment terminates or March 5, 2014 (the “Effective Period”).

3.   During the Effective Period, I will not, directly or indirectly, for myself
or on behalf of or in connection with any other person, entity or organization:
(a) engage in any business or activity that is competitive with the actual or
prospective business of the Company; (b) own, manage, maintain, consult with,
operate, acquire any interest in (other than 5% or less of the common stock of
any publically traded company), or otherwise assist or be connected with
(including, but not limited to, as an employee, consultant, advisor, agent,
independent contractor, owner, partner, co-venturer, principal, director,
shareholder, lender or otherwise) any Identified Company; or (c) undertake any
efforts or activities toward pre-incorporating, incorporating, financing, or
commencing any business or activity that is competitive with the actual or
prospective business of the Company; provided, however, that the restrictions
set forth in (a)-(c) will apply to my post-employment activities only if I
voluntarily terminate my Company employment or if the Company terminates my
employment for Cause. “Identified Company” means any person or entity, or any
affiliate thereof, who, as of the date(s) that any action(s) listed in (b) above
is/are taken, (i) owns two or more leases, anchor pads and/or parcels of real
property (or any two or more combinations of any of the foregoing) at any
shopping center owned directly or indirectly by The Taubman Realty Group Limited
Partnership, (ii) is included on the FTSE NAREIT Retail Index (or any successor
index published by NAREIT), or (iii) owns and/or manages a retail real estate
portfolio in excess of one million square feet. “Cause” means commission of a
felony, fraud, or willful misconduct by the employee subject to this Fair
Competition Agreement which has resulted in, or is likely to result in, damage
to the Company, Taubman Centers, Inc., The Taubman Realty Group Limited
Partnership, or any subsidiary or affiliated entity of any of them, as the
Company in its sole discretion may conclusively determine.

 



--------------------------------------------------------------------------------



 



4.   During the Effective Period, I will not, directly or indirectly, for myself
or on behalf of or in connection with any other person, entity or organization:
(a) induce or attempt to induce any employee or consultant of the Company to
leave the employ or services of the Company, or in any way interfere with the
relationship between the Company and any employee or consultant thereof; and/or
(b) call on, solicit, have contact with, or service any client, prospective
client, consultant, strategic partner, funding source, or other business
relation of the Company in order to (i) solicit business of the type provided by
the Company, (ii) to induce or attempt to induce such person or entity to cease
doing business with, or reduce the amount of business conducted with, the
Company, or (iii) in any way to interfere with the relationship between any such
person or entity and the Company.

5.   Notwithstanding any other provision of this Agreement to the contrary, this
Agreement shall automatically terminate on the date of a Change in Control.
“Change in Control” means a “Change in Control” as defined in The Taubman
Company LLC 2008 Omnibus Long-Term Incentive Plan, which definition is
incorporated by reference into this Agreement.

6.   I acknowledge that: (a) the breach of any provision of this Agreement will
result in immediate and irreparable harm to the Company; (b) no adequate remedy
at law exists with regard to any such breach; (c) public policy will be
furthered by the enforcement of this Agreement by an injunction; (d) injunctive
relief will not deprive me of an ability to earn a living because I am qualified
for many positions which do not involve the Identified Companies or otherwise
necessitate the breach of any provision of this Agreement; and (e) the Company
will be entitled to enforce this Agreement by injunction or other equitable
remedies in the event of such breach, in addition to any other remedies
available to the Company (including, without limitation, monetary damages). If I
violate any of my obligations under this Agreement, I will pay the Company’s
actual legal fees and costs associated with any enforcement action.

7.   It is the intent of the parties that the terms, conditions, provisions and
covenants in this Agreement shall be enforceable to the fullest extent permitted
by law. If any such term, condition, covenant or provision is determined by a
court, agency or arbitrator to be illegal, invalid, void or unenforceable, then
such term, condition, covenant or provision shall be construed in a manner so as
to permit its enforceability under the applicable law to the fullest extent
permitted by law in light of such determination. In addition, the invalidity or
unenforceability of any provision of this Agreement in a particular respect
shall not affect the validity and enforceability of any other provision of this
Agreement or of the same provision in any other respect.

8.   This Agreement constitutes the complete understanding between the Company
and me on the subject matter of this Agreement and that this Agreement
supersedes all prior representations and understandings, whether oral or
written, with regard to the subject matter of this Agreement. I understand that
only the President of the Company, in a signed writing addressed specifically to
me, may waive or modify any provision of this Agreement.

2



--------------------------------------------------------------------------------



 



9.    My obligations under this Agreement are binding upon my heirs, executors,
administrators, or other legal representatives or assigns, and that this
Agreement inures to the benefit of the Company, its successors, and assigns.

10.   All questions concerning the construction, validity, interpretation, and
enforcement of this Agreement will be governed by and construed in accordance
with the laws of the State of Michigan, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of Michigan or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Michigan. Any lawsuit arising out of or in
any way related to this Agreement, my employment, and/or the cessation of my
employment shall be brought in a court of competent jurisdiction in Oakland
County, Michigan or the United States District Court for the Eastern District of
Michigan. AS A SPECIFICALLY BARGAINED INDUCEMENT WITH RESPECT TO ENTRY INTO THIS
AGREEMENT, AND HAVING HAD THE OPPORTUNITY TO CONSULT COUNSEL, I EXPRESSLY WAIVE
THE RIGHT TO TRIAL BY JURY IN ANY PROCEEDING RELATING TO OR ARISING IN ANY WAY
FROM THIS AGREEMENT, MY EMPLOYMENT, OR THE CESSATION OF MY EMPLOYMENT.

11.   The rights and remedies provided for in this Agreement are cumulative and
shall be in addition to rights and remedies otherwise available to the parties
under this Agreement and/or the law. Nothing in this Agreement alters the
at-will nature of my employment with the Company, however.

                        Employee (Sign Full Name)                  Employee
(Print Full Name)                  Date:       

3